Exhibit 10

CHANGE IN TERMS AGREEMENT

Revolving Operating Note

Increase in Amount of Note

This Change in Terms Agreement is entered into as of January 16, 2007, between
Deere Credit, Inc., a Delaware corporation (“Deere”) and FC Stone, L.L.C., West
Des Moines, Iowa 50266, an Iowa corporation (the “Borrower”).

WHEREAS, Deere has provided a Revolving Operating Loan facility (the “Loan”) in
the amount of $36,750,000 governed by a Master Loan Agreement, dated
February 15, 2001, as may be amended from time to time, and evidenced by an
amended and restated note (the “Note”) in the amount of $36,750,000, dated
May 19, 2006; and

WHEREAS, the Borrower has requested an increase of $15,000,000 in the amount of
the Revolving Operating Loan facility and Deere has approved the requested
increase as stated herein, now

THEREFORE, the amount of the Revolving Operating Loan facility will be increased
by $15,000,000 making a total loan and commitment of $51,750,000 and the Note
shall be amended to reflect the terms and conditions agreed upon between Deere
and Borrower:

1. The amount of the Note shall be increased from $36,750,000 to $51,750,000.

Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidenced or securing the
obligation(s), remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Change in Terms Agreement to be
executed by their duly authorized officers as of the date first shown above.

 

DEERE CREDIT, INC.   FC STONE, L.L.C. By:  

/s/ Jack Harris

  By:  

/s/ Robert V. Johnson

Title:   AFS Admin.   Title:   Exec. V. P. & C.F.O.